Webb, Judge.
The trial court in this dispossessory warrant proceeding, following Mountain Hardwoods & Pine, Inc. v. Coosa River Sawmill Co., 132 Ga. App. 224 (207 SE2d 643), struck defendants’ answer and counterclaim, ordered that a writ of possession issue, and granted a money judgment against defendants because of their failure to pay rent into court at the time of filing answer. This case was docketed in the Supreme Court where Mountain Hardwoods was pending on certiorari and, upon reversal of that case (Mountain Hardwoods & Pine, Inc. v. Coosa River Sawmill Co., 233 Ga. 414 (211 SE2d 712)), the instant case was transferred here since constitutional issues sought to be adjudicated were rendered moot by the Supreme Court’s construction of Code Ann. §§ 61-303, 61-304 in Mountain Hardwoods. In accordance with the opinion of the Supreme Court in Mountain Hardwoods, supra, which held that the filing of a bond or payment of rent into court is not a condition precedent to filing an answer and counterclaim, the judgment of the trial court is reversed.

Judgment reversed.


Bell, C. J., and Marshall, J., concur.

Leah Wortham, for appellants.
Nancy Merrill Hunt, Virginia Bonner, for appellee.